DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 11/11/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1 and 3-8
Withdrawn claims: 				None
Previously cancelled claims: 		2
Newly cancelled claims:			None
Amended claims: 				1 and 7
New claims: 					None
Claims currently under consideration:	1 and 3-8
Currently rejected claims:			1 and 3-8
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 7 state that the “composition does not require additional packaging”; however, there is no prior mention of any packaging in the claims.  Therefore, the meaning of “additional packaging” is unclear and the claims are indefinite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2012/0213892) in view of Scott (Scott, P., “How to Temper Chocolate- A Guide to Tempering Chocolate”, December 30, 2017, Nutrition Refined.com).
Regarding claim 1, Jensen teaches a formed food composition comprising a plurality of popcorn kernels ([0015]) wherein the kernels are embedded and evenly dispersed (Figs. 6-7) in a solid fat matrix (corresponding to oil/fat slurry) ([0053]; [0057]), wherein the solid fat matrix comprises a fat with a melting point below 120°F ([0058]) and is substantially solid at room temperature ([0057]).  Jensen also teaches the composition comprises chocolate as a flavoring ([0035]).  Jensen does not teach the composition to be made by the recited process; however, it is noted that claim 1 is a product-by-process claim and "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  Also, although Jensen teaches the product to be packaged in a microwave bag ([0062]) to facilitate heat transfer during microwave cooking ([0015]), a skilled practitioner would readily recognize that the microwave bag is not required if the composition is not cooked in the microwave as it is obvious to omit an element and its function if the function of the Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.)”. MPEP 2144.04.II.A.   Jensen does not specify the fat to comprise tempered cocoa butter.
However, Scott teaches a tempered chocolate that comprises cocoa butter which is a solid fat mass (page 2, paragraph 1; page 3, second bullet point under “Tips for Recovering Chocolate”) with a melting point of 97°F (page 2, sixth bullet point under “Crystal Melting Temperature”).
It would have been obvious for a person of ordinary skill in the art to have modified the food composition of Jensen by tempered cocoa butter as the solid fat as taught by Scott.  In the absence of specific instruction regarding preparing chocolate for flavoring the food composition in Jensen, a skilled practitioner would incorporate the teaching of Scott in order to determine a suitable chocolate composition for flavoring.  In consulting Scott, the practitioner would also find that cocoa butter is a solid fat with a melting point below 
Regarding claim 3, the prior art teaches the invention as disclosed above in claim 1, including that one level of the slurry in comparison to the popcorn kernels is about 40-50% (Jensen [0061]), which means that the unpopped popcorn kernels would comprise about 50-60% of the composition.  Jensen further teaches that an ingredient can be mixed within the slurry from about 0.5-60% by weight of the slurry ([0056]).  Using the slurry and additional ingredient concentrations of 50% and 40%, respectively, the popcorn composition would comprise of 50 wt.% popcorn kernels, 30 wt.% solid fat, and 20 wt.% additional ingredients.  These weight percentages of the popcorn kernels and solid fat calculated from the ranges taught by Jensen show a ratio of popcorn kernels to solid fat to be about 50:30 (wt./wt.), rendering the claim obvious.
Regarding claim 4, the prior art teaches the invention as disclosed above in claim 3, including the composition further comprises one or more flavorants (Jensen [0054]; [Jensen 0056]) selected from the group consisting of a flavoring oil (Jensen [0036]), a spice oil (Jensen [0035]-[0036]), and a spice (Jensen [0035]).
Regarding claim 5, the prior art teaches the invention as disclosed above in claim 3, including the composition further comprising (Jensen [0056]) a spice (Jensen [0035]) or spice oil (Jensen [0036]) such as vanilla, peppermint, or parsley (Jensen [0035]).  Jensen also teaches that any additional ingredient taught by Jensen may be included in the slurry ([0054]) and can comprise 0.5-60 wt.% of the slurry ([0056]).  Since the content range of the additional ingredients in the slurry and the content range of the slurry content in the 
Regarding claim 6, the prior art teaches the invention as disclosed above in claim 3, including the composition further comprising (Jensen [0056]) a flavor oil (Jensen [0036]) such as chocolate, orange, banana, onion, cheese, peanut, barbeque, and coconut (Jensen [0035]).  Jensen also teaches that any additional ingredient taught by Jensen may be included in the slurry ([0054]) and can comprise 0.5-60 wt.% of the slurry ([0056]).  Since the content range of the additional ingredients in the slurry and the content range of the slurry content in the food composition overlaps the claimed ratio as previously described in claim 3, a selection of a value of an amount of flavor oil within the claimed content range would be rendered obvious.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2,604,407) in view of Scott (Scott, P., “How to Temper Chocolate- A Guide to Tempering Chocolate”, December 30, 2017, Nutrition Refined.com).
Regarding claim 7, Martin teaches a method (column 3, lines 1-4) for making a food composition (corresponding to cake) (column 1, lines 1-3; column 3, lines 21-27), comprising the steps of: (a) providing a fat (column 3, lines 29-30); (f) adding dried popcorn kernels to a mold (column 3, lines 28-29); (g) pouring the melted fat into the mold (column 3, lines 32-35); and (h) allowing the mold to cool to produce a solid molded food composition (column 3, lines 43-45); wherein the solid molded food composition does not require packaging (column 2, lines 25-29).  Although Martin does not teach the food composition to be cooled to ambient temperature, the disclosure of a 
However, Scott teaches cocoa butter as a solid fat mass (page 2, paragraph 1; page 3, second bullet point under “Tips for Recovering Chocolate”) with a melting point of 97°F (page 2, sixth bullet point under “Crystal Melting Temperature”).  Scott teaches heating the cocoa butter to about 113°F (corresponding to 115°F) to melt all six forms of crystals (page 2, paragraph 2), cooling the melt to about 80°F (corresponding to about 81°F) (page 2, paragraph 3), and tempering the melt by heating to about 84°F (corresponding to 88°F) to cause the Form IV crystals to melt (page 2, paragraph 4).  Although Scott does not disclose maintaining the temperature of the heated melt at about 84°F for about 5 minutes, it does teach that a properly tempered product will harden evenly and produced a good gloss within five minutes (page 3, paragraph following “Test the temper”), which is considered to fulfill the requirement as the claimed tempered cocoa butter melt in step (e).  Further, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such a time limitation does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
It would have been obvious for a person of ordinary skill in the art to have modified the food composition of Martin by using cocoa butter as the solid fat as taught by Scott.  In light of the disclosure in Martin that the fat may be flavored with any desired flavor (column 3, lines 68-71), the substitution of cocoa butter to impart a cocoa flavor in place of coconut oil (column 3, lines 5-6) would be obvious. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2,604,407) in view of Scott (Scott, P., “How to Temper Chocolate- A Guide to Tempering Chocolate”, December 30, 2017, Nutrition Refined.com) as applied to claim 7 and further in view of Jensen (US 2012/0213892).
Regarding claim 8, Martin teaches the invention as disclosed above in claim 7, including the method comprising step (c1) adding a flavor to the melted solid fat (column 3, lines 68-71).  Martin does not teach the flavor to be a flavoring oil in an amount of about 0.05% to about 2.5% by weight based on the total weight of the composition or for step (c1) to occur following step (c).
 However, Jensen teaches a food composition comprising popcorn kernels ([0015]) wherein the composition further comprises ([0056]) a flavor oil ([0036]) such as chocolate, orange, banana, onion, cheese, peanut, barbeque, and coconut ([0035]).  Jensen discloses that any additional ingredient taught by Jensen may be included in the oil slurry ([0054]) and can comprise 0.5-60 wt.% of the slurry ([0056]).  Jensen also exemplifies that one level of the slurry in comparison to the popcorn kernels is about 40-50% ([0061]), which means that the unpopped popcorn kernels would comprise about 50-60% of the composition.  For example, using a value from the slurry content range and a value from the additional ingredient content range of 50% and 0.5%, respectively, the prima facie obvious”.  See MPEP 2144.04.IV(C).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Martin by adding a flavoring oil in the amount taught by Jensen.  In the absence of specific instruction regarding the addition of flavor, a skilled practitioner would have consulted Jensen in order to determine a suitable flavoring agent for the composition and an amount of flavoring to use.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1 and 3-6 over Jensen and Scott: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that a skilled person would not employ the teachings of Scott to cure the deficiency of Jensen as Scott teaches traditional chocolate-making while the claimed invention is specifically directed to cocoa butter which tempers differently from Scott in combination with Jensen as it needs a tighter band to be tempered properly.  Applicant argued that the claimed invention requires a tempering process without the inclusions of sugar, milk, and cocoa solids, which is not a common process and does not require any 
However, as stated above in the current grounds of rejection of amended claim 1, the Jensen reference not only teaches the fat matrix to be a fat with a melting point below 120°F ([0058]) and to be substantially solid at room temperature ([0057]), but also teaches the composition comprises chocolate as a flavoring ([0035]).  Therefore, in consulting the Scott reference for a suitable chocolate composition, a skilled practitioner would also find that cocoa butter is a solid fat (page 2, paragraph 1) with a melting point of 97°F (page 2, sixth bullet point under “Crystal Melting Temperature”) and remains solid at room temperature due to tempering (page 1, paragraph 2).  Since tempered cocoa butter fulfills the requirements disclosed by Jensen, the inclusion of tempered cocoa butter as the solid fat matrix is obvious.  In response to amended claim 1 now requiring the composition to be formed using the recited steps, claim 1 is a product-by-process claim and "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.)”. MPEP 2144.04.II.A.  Since the combination of Jensen and Scott fully teaches the limitations recited in claims 1 and 3-6, 

Claim Rejections – 35 U.S.C. §103 of claim 7 over Martin and Scott; claim 8 over Martin, Scott, and Jensen: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the Specification makes clear that the present process is similar, but makes improvements such that a shelf-stable, formed food can be prepared as claimed.  Applicant stated that the claimed process is taken out of the common chocolate-making process and applies it to a novel carrier of popcorn for structural stability, carrying flavors, and customer/user engagement.  Applicant stated that the claimed process allows a room temperature solid to be formed from an otherwise softer fat and that this novel method and structure is unique.  Applicant amended claim 7 to recite that the present composition does not require any packaging for storage or stability, which is a feature of Martin.  Applicant stated that the combination of the prior art applied to the rejection of claim 8 does not cure the lack of Martin and Scott (Applicant’s Remarks, page 6, paragraph 4- page 7, paragraph 3). 
However, as discussed above, the disclosure in ([0027]) and the tempering method for white chocolate that is used to create the product of Example 1 ([0065]) indicates that the tempering process used to make chocolate is appropriate for tempering the cocoa butter of the claimed invention, which does not support the conclusion that the Applicant’s tempering process is novel or provides any additional advantages over the prior art.  Furthermore, Martin teaches that (1) its product is stable without the need for packaging (column 2, lines 25-29); (2) the solid fat can carry flavors (column 3, lines 68-71); and 
Since the combination of prior art fully teaches the limitations recited in claims 7 and 8, Applicant’s arguments are unpersuasive and the rejection of these claims are maintained herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791